﻿177.	 Mr. President, I am extremely happy to congratulate you on your election to preside over the twenty-eighth regular session of the General Assembly of the United Nations. This is, doubtless, just recognition of your long and fruitful activities in our Organization. It is superfluous to add that the Cuban delegation will offer you whatever co-operation you require in discharging your task.
178.	Barely a year ago, in this same hall, we heard true, energetic and hopeful words from a man who has just given his life for the sake of the democratic will of his people, the cause of socialism and human decorum, a man whose proud, enlightening and moving voice still resounds, and doubly so after having been silenced in a titanic struggle. As everyone knows, I am speaking of Salvador Allende, the constitutional President of Chile. That man and that name, now gathered into an immortality which he shares with the greatest heroes and martyrs of our America, cannot be overlooked in this Assembly. For what they symbolize in human decency, in loyalty to principles, in nobility of purpose, in service to country and faith in mankind, that man and that name lay claim on us for a tribute of silence, a bowing of our spirits to the greatness of his, which at the supreme moment rose to immeasurable heights.
179.	I would not wish to proceed without first expressing Cuba's great satisfaction at the admission to the United Nations of the German Democratic Republic and the Federal Republic of Germany. That event is of great significance. On the one hand it is proof of the growing universality of the United Nations and on the other hand it is a sign of the changes that are taking place in the world today. We in the Cuban delegation are very happy to offer our fraternal welcome to the representatives of the German Democratic Republic, a socialist country, a peace-loving nation, which has succeeded in overcoming all the harassments, aggressions and intrigues of imperialism until it achieved recognition of its international personality.
180.	With the warmth and friendship of neighbours we welcome the achievement of independence by the Commonwealth of the Bahamas and its admission to the United Nations.
181.	With our flags flying, Cuba greets the establishment of the Republic of Guinea-Bissau. That historic event irreversibly speeds up the triumph of the anti-colonialist struggle being carried on by the peoples of Angola, Mozambique and Cape Verde and further weakens the position of colonialism, imperialism and neo-colonialism in Africa. The people and the Government of revolutionary Cuba, who have already given full diplomatic recognition to the new State, rejoice at the victorious process of liberation of the people of Guinea-Bissau as though it were our own. The Cuban delegation pays a heartfelt tribute to Amilcar Cabral, the inspirer and guide of that memorable undertaking, vilely murdered by henchmen of imperialism a short while ago.
182.	Cuba fully and militantly identifies itself with the legitimate liberating struggle being carried on with unshakeable determination by the Arab Republic of Egypt and the Syrian Arab Republic for the reconquest of their land usurped by Israel and for the recognition of the national rights of the intrepid and suffering Palestinian people. The cause of the Arab peoples is our own cause. In the Sinai peninsula and in the Golan Heights today a battle is also being waged for the liberation of the subjected peoples, the exploited peoples of Africa, Asia and Latin America. Egypt and Syria are in the vanguard of the so-called third world. If necessary, let us give them everything, even our own blood.
183.	This dramatic situation, imposed on us by Zionism wedded to imperialism and reaction,, fraught with risks for
international peace and security, is attracting the attention of the whole world and, therefore, of this Assembly.
184.	The indiscriminate bombing of Damascus, where the buildings of a number of embassies have been wiped out and a number of diplomatic officials have been killed, testifies to the hatred and savagery inherent in the Zionist policy. The non-aligned nations have made a statement this afternoon in which they reaffirmed their total and active solidarity with the Arab countries suffering aggression, and offering all their co-operation and support.
185.	The Revolutionary Government of Cuba has made a statement on this matter which I shall refer to later.
186.	An over-all glance at the international panorama allows us to see that, although the prospects for the struggle for peace seem clearer and more promising, as well as those for security, progress and social and economic development, there is still a long way to go.
187.	Although the process that is now beginning is subject to the inherent fluctuations of the class struggle and ideological contradictions between the capitalist and socialist systems, and to the very aggressive and bellicose nature of imperialism, Cuba is proud of that constructive progress and the concrete manifestations of international detente.
188.	For many centuries Europe was the cockpit of history, but the face that the old continent is now turning to us is very different from the one it showed a few years ago. And this is a point we must bring out: the transformation of the climate of tension and hostilities that prevailed in Europe from the end of the Second World War was the result of the dedicated efforts and the policy of principle of the Soviet Union, the main force behind the struggle for peace.
189.	But this is no miracle. The Soviet Union was able to plough the furrow of peace, security and co-operation among nations possessing different social regimes by means of the convergence of certain changes and new conditioning factors at the very heart of European society and in the world, which in turn led to the creation of conditions conducive to peaceful coexistence in that part of our planet.
190.	The clearing of the atmosphere in Europe, which was the result of that interreaction of factors reflected in the presence in the United Nations of two German States, the agreements signed between those States and between the, Federal Republic of Germany and the Soviet Union, Poland and Czechoslovakia, and the opening of the second phase of the Conference on Security and Co-operation in Europe, will be enhanced by the documents signed during the conversations between the Soviet Union and the United States. The genuine vocation for peace of the Soviet Union obtained agreements and compromises that laid the objective basis for avoiding a nuclear conflict and saving us from the catastrophic risk of a new war of world-wide proportions. This significant victory is the culmination of a tenacious struggle for peace that began with the establishment of the first State of workers and peasants. It is not the result of
a policy of positions of strength but of the strength of positions. The stifling stench of Watergate has sapped even _ further the already diminished right of North American imperialism to dictate its policy in global terms.
191.	It is obvious that the process of detente, timed and circumscribed by the facts and documents I have mentioned, is beset by shoals and dangers.
192.	As long as imperialism survives, the frontiers of detente, peace, security, and co-operation will be precarious. But it is no less obvious that the concrete conditions created by that process favour the struggle of the peoples of Asia, Africa and Latin America for their liberation, social progress and economic development and increase their influence on the evolution of the international situation. It is for these reasons that the countries still belonging to the under-developed world must, if they wish to take part in history and in the forging of the new scientific and technical revolution and the conquest of outer space, join their efforts with those of the socialist countries to widen, strengthen and assure the roads of peace and to choose the most suitable ways and means to overthrow colonial and neo- colonial domination. It is in that direction that the horizon of lasting peace is brightening.
193.	The contribution of the indomitable and dedicated people of Viet-Nam to the achievement of that objective has been decisive. Never has a people, confronted by an enemy a thousand times more powerful and cruel beyond conception, done so much for peace, for liberation and for the dignity of man. That people preferred to die rather than bow, and it won. The Paris agreements set forth the ignominious defeat of North American imperialism, but from that day to the present time the puppet regime of Saigon has violated those agreements with unparalleled cynicism. Kissinger initialled the agreements, but Thieu ignores them with the complacency and blessing of Kissinger. And from that day to this, also violating them, the North American Government has constantly sent arms and resources of all sorts to Thieu.
194.	On the occasion of his recent visit to the Democratic Republic of Viet-Nam, where he was received by that heroic people and its admirable leaders with overwhelming expressions of fraternal friendship, the Premier of the Revolutionary Government of Cuba, Commander Fidel Castro, at the invitation of the Provisional Revolutionary Government of South Viet-Nam, visited the zones that had been liberated by the Viet-Namese people. On that historic visit — the first made-by a head of Government to that part of that territory artificially divided from the glorious country of Ho Chi Minh — he spoke the following words in the town of Dong Hon:
"It is impossible to carry out a visit to Viet-Nam without including a tour of the south and through this province of Quang Binh, which is the vanguard of the North and the rearguard of the South."
195.	He continued saying that very soon the Cuban engineers and architects would start work on the reconstruction of the region and planning of a new capital for the province, which had been so ruthlessly devastated, and added:
As far as we are concerned, co-operating with VietNam is a great honour. It is not you who should thank us; it is we who owe you thanks — you, the people of Viet-Nam."
196.	The position of Cuba regarding the struggle for international peace and security is crystal-clear. From experience, my country knows the direct onslaughts and the whole arsenal of the ruses of imperialism, and we are always therefore on the alert. We have never yielded one iota of our sovereignty, our self-determination or our dignity. We have been isolated. We have been attacked. We have been blockaded, illegally and criminally, for the sole reason that we shook off the imperialist yoke and we chose the socialist road to development. We were even on the verge of being blasted by a North American nuclear attack. From experience also, Cuba knows what it means to have the cooperation and the assistance of the Soviet Union- and the socialist countries and the solidarity of peoples behind us.
197.	Because of a community of destiny and in accordance with our international duty, Cuba has supported and will continue to support all the movements of national liberation in Africa, Asia and Latin America, just as we have supported and will support all the peoples and Governments that fight to defend or regain their full independence and their sovereign right to enjoy their natural resources. It is for that reason precisely that Cuba has advocated and continues to support all acts of this Organization tending to strengthen international peace and security. Peace and security wrested from the imperialists objectively become a reduction of their overweening power.
198.	Cuba therefore fully supports the initiatives of the Soviet Union for the prohibition of nuclear weapons and of the use of force in international relations, as well as the convening of a world disarmament conference with the participation of all States. The Revolutionary Government of Cuba, because of its socialist nature and foreign policy of principle, is in agreement with measures that will alleviate international tensions. For the same reasons, we shall continue our struggles against colonialism, imperialism and neo-colonialism in all their forms and manifestations as antagonistic to international peace and security. Those activities complement one another. They flow from the different structures and ends of the socialist and capitalist societies and from the real division of the greater part of the world into oppressed and oppressor countries. The complex dynamics of international life and its shocking contrasts call for a new approach and consistent action.
199.	One of the most acute problems confronting mankind today is the arms race, with its enormous risks and overwhelming economic burden on the peoples. It is known that in the course of the last few years some steps have been taken towards reducing methods of mass destruction. The use of bacteriological weapons has even been prohibited and they have been abolished.
200.	But this problem has given rise to many deliberations, proposals and agreements in the United Nations. However, the difficulties are great, and it is logical to doubt that the matter can be settled by one stroke of the pen. There is therefore no alternative other than to continue the constant struggle and guarantee the holding of a world disarmament conference. It is imperative to stress that among the main items of its agenda should be included that of the dismantling of the military bases scattered by imperialism over almost all continents, which in themselves constitute spearheads of a policy of expansion, subversion, domination and aggression. Suffice it, as examples in Latin America, to mention the bases established in Panama and Puerto Rico and the Guatanamo naval base in Cuba.
201.	Among the international events of the period that I have tried to analyse, an outstanding position is occupied by the fourth Conference of Heads of State or Government of Non-Aligned Countries, held at Algiers from 5 to 9 September 1973. More than half the members of the international community participated, and they represent the majority of the population of the globe — and many of their heads of State and Government. As observers or as guests a number of other countries, movements and organizations participated. The clamour of the hungry, oppressed, subjected or outlawed people of Africa, Asia and Latin America shook our deliberations. These deliberations concentrated on the great political, economic, social and cultural problems of the under-developed nations within the context of the international situation and of the joint process of the currents of national and social emancipation that in one way or another are upsetting the archaic structures that engender dependency, backwardness, poverty, servitude, deprivation, exploitation and racism.
202.	In its review of the international situation, the Conference agreed that the process of detente in Europe was a plausible event but, at the same time, it found that the confrontation of peoples with colonialism, racial discrimination, apartheid, domination and foreign occupation, as well as neo-colonialism, imperialism and Zionism, continued to be unchallengeable realities of our day, and today we are proving it in the Middle East. I have already referred to this duality and I have stressed its causes. There can be no doubt or argument that peace and security are far from prevailing in the Indo-Chinese peninsula and elsewhere in the world. The under-developed nations of Africa, Asia and Latin America are still under the gunsight of the enemies of peace and security.
203.	The most outstanding features of the Algiers Conference were its anti-colonialist, anti-imperialist and anti-neo- colonialist stand; its vigorous condemnation of Israel; its open support for the struggle of the peoples of Africa, Asia and Latin America to reaffirm their sovereignty, to recover their natural resources and to make the necessary structural changes to foster and guarantee their liberation and development; its severe criticism of the International Development Strategy for the Second United Nations Development Decade; and its request that the monetary crisis, which has now become more acute as a result of the new devaluation of the dollar, should be discussed at the international level; its denunciation of the seditious role of the multinational corporations and its readiness to co-operate with the socialist side. It is these features which shape the results and the prospects which are open for all to see.
204.	At that Conference, the Prime Minister of the Revolutionary Government of Cuba and the Chairman of the Cuban delegation, Commander Fidel Castro, expressed views that should be repeated here. He said:
"Any attempt to confront the non-aligned countries with the socialist countries is completely counterrevolutionary and benefits only the interests of the imperialists. To alienate the friendship of the socialist countries is to weaken us and leave us at the mercy of the still powerful imperialist forces. It would be clumsy strategy and colossal political short-sightedness. The success and future of the non-aligned movement must lie in the course of not allowing ourselves to be infiltrated, confused or deceived by imperialist ideology. Only the closest alliance of the progressive forces of the world will give us the necessary strength to overcome the still powerful imperialists, colonialists, neo-colonialists and racists and struggle to achieve the aspirations for justice and peace of the peoples of the world."


205.	With respect to the main problems raised at the Algiers Conference — almost all of which were submitted to our consideration this year as last year — the Cuban delegation expressed its views on the struggle for international peace and security and related questions, including the significance and the present stage of the Paris agreements on Viet-Nam.

206.	Suffice it to add now that, with respect to Viet-Nam, Cuba calls for strict compliance with those agreements by the Government of the United States and the puppet regime of Saigon. But that would not be sufficient for peace to be restored in the Indo-China peninsula. It is also imperative for North American intrigue in Laos and aggression in Cambodia to end — the latter being carried out through Thieu. The promise of peace in Laos and the immediate implementation of the Vientiane Agreement must depend on the establishment of a government of national coalition. The only true Government of Cambodia is the Royal Government of National Union, recognized by the majority of the countries represented here. The restoration of its usurped seat in the United Nations can brook no further delay. The puppets occupying that seat at the moment must be expelled.

207.	The arbitrary division of Korea continues to be a great source of tension in the Far East. We agree with the Democratic People's Republic of Korea that conditions should be made favourable for the peaceful reunification, and independence of the Korean people. Cuba reiterates its demand to the Assembly that there be an immediate withdrawal of all North American troops from South Korea, that the so-called United Nations Commission for the Unification and Rehabilitation of Korea be immediately dissolved and that an end be put to any interference in the domestic affairs of the Korean peninsula.
208.	The prolonged and explosive crisis in the Middle East has now broken out. We must not forget that imperialist greed to take over the rich oil reserves in the Arab countries is one of the underlying factors of the aggressive, expansionist, annexationist and predatory policy of Israel. It is not by chance that the Sixth Fleet is in the area.

209.	I shall now read out the Declaration of our Government:
"The Revolutionary Government of Cuba repudiates the policy of aggression of the Government of Israel, which has once again led to a situation of war in the Middle East.
"It is a known fact that the Government of Israel has rejected all forms of settlement of the situation in the Middle East created by its own illegitimate occupation of Arab territories and by its brutal denial of the rights of the Palestinian people.
"Instead of bowing to the universal clamour for a return of the occupied territories, the restoration of the rights of the Palestinian people and the political discussion of the problems of the area, the Israeli Government has maintained an aggressive position against the Arab States.
"In recent days the concentration of Israeli armed forces on the armistice lines with Syria and the Arab Republic of Egypt and the mobilization of reserves clearly showed the intentions of the Israeli Government, which ultimately unleashed in the area the military situation which today constitutes a grave concern for the peoples of the region and is a serious threat to peace beyond the territories involved.
"The Revolutionary Government of Cuba expresses its support for the just positions of the Arab Republic of Egypt and of Syria, its solidarity in the face of the Israeli attacks, and joins in the universal condemnation of the actions of the Government of Israel."


210.	Despite the stubborn resistance and the obtuse approach of the colonialists and neo-colonialists, the national liberation movements in Africa continue to deliver destructive body blows at them. The emancipation of the people of Guinea-Bissau clears the road for the peoples of Angola, Mozambique and Cape Verde. The peoples of Zimbabwe, Namibia and South Africa valiantly rebel against colonial fascism and its repugnant methods, among which apartheid has a zoological physiognomy. Simultaneously, the manoeuvres, threats and conspiracies of the imperialists have increased against the People's Republic of the Congo, the United Republic of Tanzania, Zambia and the Republic of Guinea, to the point where aggression was committed against them by international mercenary bands organized and supplied by Portugal and NATO. Cuba actively supported the complaint by the Republic of Guinea in the Security Council on this question. 

211.	In the struggle against colonialism and neo-colonialism in Africa, we are now entering a decisive stage. If the United Nations is unable to take effective measures to ensure the implementation of resolution 1514 (XV) and to break the resistance of the reactionary forces of imperialism and racism that oppose such implementation, it will assume responsibilities that will gravely weaken its authority and prestige.

212.	The deteriorated and shattered alliances and self-styled Truman and Eisenhower doctrines have been shattered because they are useless. Formerly, they contended that they would play the role of the international gendarme of reaction, and now they turn to the expedient of encouraging Fascist coups d'etat and economically support and supply with more effective and numerous weapons puppet Governments and praetorian armies and assign to them the foul task of enslaving and brutally repressing their own peoples in order to permit more profitable and safer exploitation. Through their new alliances, you may find their present strategy and tactics in the following areas: South Korea, Saigon, Thailand and Lon Nol in Asia; Portugal, South Africa and Rhodesia in Africa; Israel and Iran in the Middle East; Brazil, Bolivia, Uruguay, Paraguay and now the Fascist junta of Chile in Latin America. 
  

213.	Their frantic despair at the mess in which they find themselves is obvious, but so too is their contumacy in trying to maintain and extend their tottering domination. That duality to which they were pushed by their growing decomposition, the rebellion of the peoples and the resistance of many Governments prove their perfidious plans and have exposed their two-facedness. An obvious example of that is the Pharisaic torrent of rhetoric poured out on us by the grey eminence of the waning system.
214.	At these moments Latin America is confronting a crucial situation. The rising progressive and anti-imperialist movement in our continent has been a fundamental element in the decline of the capacity of the Government of the United States to continue a global imperialist policy. It was precisely in the Caribbean that at the beginning of the now-dying century it started its neo-colonial politics, and it was in that region too that the process of defeat of that policy started. The Cuban revolution, the radiant apex of the radiant undertakings that today celebrate their one hundred and fifth anniversary, started the victorious march of the second independence called for by Jose Marti.
215.	In the year that followed we were clearly able to see the antagonisms and the differences between Yankee imperialism and the Latin American peoples, which were growing and becoming more obvious. If at the beginning of 1960 efforts were made to propagate the fraud of representative democracy and to gild the lie of the Alliance for Progress confronting a socialist Cuba, at the beginning of the present decade there were already some Governments that had taken positions to defend their independence, their sovereignty and their natural resources.
216.	In Peru the Revolutionary Government of the Armed Forces strengthened its nationalist positions. The Government of Popular Unity of Chile was trying to carry out, despite the Fascist escalation of reaction and imperialism, its singular purpose of strengthening the bases of the socialist road to development within constitutional machinery created by the dominating classes to safeguard their own interests. In Panama the people and the Government joined to call for full recognition of their sovereignty, jurisdiction and rights over the Canal and the Zone, strengthened by the almost unanimous support of the Security Council.
217.	With their revolutionary acts and their votes the people of Argentina overthrew the dictatorship. The countries of the Andean Pact adopted restrictive measures on foreign investment. The challenge to the illegal diplomatic blockade of Cuba grew. The injections of camphor oil and plastic surgery were empty resources to revive the moribund and rotten OAS. At the fifteenth session of the Economic Commission for Latin America [ECLA], held in Quito in March, the United States stood alone. It saw the aggressive pact of Rio de Janeiro buffeted by criticism and the incompatibility of socialism with the Latin American continent was suddenly challenged. Puerto Rico more and more took up the cudgels for its shattered national rights assumed by North American imperialism in 1898 and its inalienable sovereignty and right to independence and self-determination were recognized by the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples in the United Nations.
218.	The imperialists' strategy of isolating Argentina, Chile and Peru or subjecting them to their policy through the conversion of Brazil into a dependent imperialist State and their strengthening of reaction in Uruguay, Paraguay and Bolivia, satellites of colonial fascism, seemed to face almost insuperable obstacles. The course of the development of this growing polarization of the progressive and anti-imperialist forces, which irremediably undermined their dire domination of the years of the past, led North American imperialism to concentrate its efforts on the overthrow of the Government of Popular Unity, inciting the armed forces to treason and giving all their help to the dominating classes, to the reactionary parties and the Fascist groups of Chile.
219.	I shall now, if you will allow me, cast a somewhat brutal light of truth on what occurred in Chile and what is still taking place. It is a duty that I am fulfilling as Minister of Foreign Affairs of Cuba, as a Marxist-Leninist revolutionary, as a comrade of Salvador Allende and as a simple human being. I stress this last, because I wish radically to differentiate myself from those who here represent the bestiary and the forest.
220.	The henchmen of colonial fascism and of imperialist propaganda have tried to cast a curtain of pretences, fallacies, calumnies, scurrility, adulterations and vile accusations to disguise their machinations, their felonies, their knavery, their infamy, their crimes and their responsibility. That was also the clumsy intention behind the ridiculous, lying, petulant, cowardly and low so-called "I accuse" of the ex-Minister of the Government of Popular Unity and rented Vice-Admiral, who dishonours this Assembly, bearing the stigma of traitor on his brow and his bloody garments after the murder of thousands of Chileans. The hired hand of Enrique Bernstein, ex-Director of International Relations of the Government of President Allende and confessed Christian Democrat, is not unscathed in that filthy, low, primitive and repulsive libel.
221.	But it is the facts that will seat the presumptuous accuser in the dock of the accused.
222.	Salvador Allende assumed the presidency of the Republic of Chile by will of the people expressed in elections on 4 November 1970. Between the elections in which he triumphed and that act were many plots hatched by the United States Embassy as well as by transnational corporations like the International Telephone and Telegraph Corporation [777], which tried to stop him from acceding to the presidency through an explosion of blind, exasperated and savage violence. The Fascist escalation of reaction and imperialism culminated with his heroic fall on II September. The unleashing of the most unbridled terror began the day after the elections. The murder of the head of the Army, General Rene Schneider, because of his true and consistent position was the tragic signal that triggered the
Fascist war against the Government, the Popular Unity Party, the leftist movements, the working classes and the progressive levels of the population — something similar to the burning of the Reichstag by the Nazis, which unleashed a manhunt for Communists, socialists, anti-Fascists, Jews and foreigners that today is being exceeded in its unbelievable ferocity by the junta.
223.	This criminal madness of the desperate, as President Allende called them, was clear proof of the appearance of fascism in Chile, although they still hypocritically mouthed democratic slogans. Their main centres were the brutal National Party and the Lombrosian group "Patria y Libertad", seconded, with their own aims and ambitions in view, by the rightist leaders of the so-called Christian Democratic Party and above all by their main leader, ex-President Eduardo Frei, who, as Machiavelli might have said, combines the cunning of the fox, the treachery of the panther and the appetite of the hyena. Sometimes disguised, sometimes openly barefaced, we see the manifestations of that disgraceful plotting, the North Americans pulling the strings. The armed forces, under the then leadership of a man who was true to his constitutional obligations, apparently remained in their barracks and their highest officers never missed an opportunity of showing their loyalty, professionalism and non-political stand. And among the most obsequious and garrulous was the head of the junta, General Augusto Pinochet, a convicted Nazi and gloating murderer of the workers, for example during the Government of Frei.
224.	In that adverse situation, President Allende began his democratic renewing of socialist efforts, sincerely convinced that he would be able to fulfil his programme ancl lay the groundwork for a more just and humane society in Chile, as he stressed in his first statement to the people after assuming the presidency.
225.	The election of a Marxist leader to preside over a bourgeois Republic in a country which was dependent and under-developed was an exceptional event in history, and at the same time fraught with unknown quantities. President Allende was also aware of the other dimension of the process that he was leading. He knew this at all times. But, until the Fascist uprising took place, he constantly resorted to all constitutional and legal ways and means to travel the road that he had drawn for himself. To all lights, it was an extraordinarily important experiment he was carrying out. to benefit all people; and it was for this reason that from the very outset that undertaking earned the sympathy and support of all the progressive anti-imperialist and revolutionary forces of the world.
226.	The heritage handed to President Allende was a gigantic hurdle that he had to surmount in order to fulfil his programme: a poor country; high unemployment; a society plagued by inequalities; the dominating classes safe behind their privileges; unbridled inflation; a bankrupt economy; and a State indebted to the level of $4,000 million, the heavy burden of the ostentatious policies of Frei, with his subservience to foreign interests. There was also a parliament whose voting power lay with the dominating classes; a judiciary which owed its existence to the interests of the status quo; a bureaucracy undermined by reaction, and armed forces which called themselves constitutional. This series of realities and facts, furthermore, coincided with a reduction of the price paid for copper, the main export of Chile, from 75 cents a pound to 40 cents.
227.	It was as urgent as it was necessary to meet the burning needs of the people and therefore to undertake the structural transformations that could contribute to that end. But he had hardly effectively put into implementation agrarian reform when the monopolizing of goods and the sabotage of agricultural production took place. Hardly had the nationalization of the great copper industry, then in the hands of North American enterprises, been approved, when the United States Government froze all the international credits that the Chilean Government had a right to call on, and organized a large-scale operation designed to ruin the economy and provoke a coup d'etat. The bourgeois parties and the Fascist groups would co-ordinate their activities to the same end and the mass communications media, in the hands of magnates and foreigners, started the most slanderous, violent and cowardly campaign that can be recalled. One would have to have been in Chile justly to assess the abject magnitude of this convergence of interests, closely yoked.
228.	From propaganda they went quickly to action, both within and outside parliament — through the reactionary laws, seditious strikes on the part of the management, attacks against the leaders of the Popular Unity Party, street demonstrations in the aristocratic neighbourhoods, calls to the armed forces to overthrow the constitutional Government, and conspiracies in which, under the leadership of the CIA [Central Intelligence Agency], the high leaders of the Christian Democratic Party participated, as well as the National Party, the Group "Patria y Libertad", and the big bosses of the dominating classes, the high-salaried professionals, the newspaper El Mercurio, and the officers advocating a coup d'etat, particularly in the navy and air force.
229.	In those complex and hostile circumstances, the Government of Popular Unity struggled for three desperate years to fulfil its programme. They did what they could —  and even more — to help the Chilean people. But, as the Prime Minister of the Revolutionary Government of Cuba said in the statement he made at the enormous tribute paid in our country to President Salvador Allende, and as a gesture of solidarity to the Chilean people:
"At least in these three years he and his workers and peasants understood that in the presidency of the Republic there was not a representative of the oligarchs, of the landowners and the bourgeois, but a representative of the humble, of the workers, a true representative of the people, who worked for the people despite the enormous difficulties confronting him. President Allende fully understood the difficulties and understood the dangers, but he saw fascism being reborn; he saw the conspiracies falling one upon the heels of the other. And, confronted by that combination of forces fed by imperialism, he had only one decision to make, and that was to defend the process even at the cost of his own life."
230.	Let us listen to what he said in Santiago on 4 December 1971. It was a statement of farewell to the Prime
Minister, Commander Fidel Castro, and it was a statement that his generous blood consecrated a few days ago:
"I tell you quite calmly, with complete serenity, I am not made to be an apostle, nor to be a Messiah. I do not possess the qualities for martyrdom. I u a social fighter who is fulfilling a task, a task that was entrusted to me by the people. But let those who try to turn back history and ignore the majority will of the people of Chile understand that, without being a martyr, I shall not go back. Let them know that I shall leave the palace of La Moneda when I have fulfilled the mandate entrusted to me by the people. Let them know. Let them hear. Let them understand it deeply. I shall defend the Chilean revolution and I shall defend the Government because this is the mandate entrusted to me by the people. I have no other alternative. Only by riddling me with bullets will they end my will to fulfil the programme of the people."
And it was those self-same words that he repeated to others, and even to me, when he was speaking in the presence of his ex-rival for the presidency, Radomiro Tomic, and our Ambassador to Chile, Mario Garcia Inchaustegui.
231.	The President of Chile fell fighting. He did not stop shooting his rifle until bullets cut off his life. The last hours of this brave fighter are known because of the unchallengeable eyewitness report of his daughter, Beatriz, who was with him until she was ordered to leave, with other heroic women who were with him, because their lives were thought to be precious for the future struggle, and the testimony of some survivors, recently mentioned by the Prime Minister of Cuba. While they tried to hide it, the Fascist henchmen know full well that President Allende fell fighting against the uniformed pack of common criminals.
232.	But before rapidly going over those shattering and shattered hours, I feel it necessary, even briefly, to refer to the background preceding 11 September.
233.	Lies are knowingly spoken when it is said — and you heard it yesterday — in a shameful effort to justify the overthrow of the constitutional regime and the nightmare of slaughter, murder, torture, destruction, raids and persecutions being lived through by Chile, that the Government of Popular Unity was preparing to exterminate the officers of the armed forces. What was being plotted was precisely the opposite: the Dantesque spectacle that has shaken the world.
234.	The armed forces were never given much attention as regards their institutional development before the Government which was overthrown; nor were they ever called, as President Allende called them, to join in the national efforts at development and to share the responsibilities of government. Three high-ranking officers of the armed forces were in the Council of Ministers from October 1972 to May 1973. Even when Salvador Allende visited the United Nations he designated as Vice-President of the Republic the Commander-in-Chief of the Army, General Carlos Prats. This trust and co-operation between the Government of Popular Unity and the armed forces rested on the understanding between the Government and the constitutionalist faction of the army and, significantly, occurred simultaneously with the efforts to overthrow the Government by the Fascist sectors of the army, the navy and the air force.
235.	That sector, openly or clandestinely, conspired since Allende took over the presidency. But it did not do so alone; it conspired with the reactionary parties and North American imperialism, the true leader and ideologist of the Fascist coup. It organized — and I want to stress this — eight special operations of intelligence, subversion and counter-intelligence, under the direction of the Pentagon, the State Department, the CIA and the transnational corporations acting together with, among other Chilean capitalists, ' Matte, Alessandri, Bulnes and Edward, and with the reactionary parties and the Fascist groups. We have irrefutable proof of what I am saying and of the fact that the leaders of the Christian Democratic Party nominated a representative to these anti-national activities, a man called Felipe Amunategui, as well as Andres Donoso. To prove this I shall give the code names of three of those seditious operations: Centauro, Yellow Star and Marty.
236.	The military institutes, moreover, maintained excellent relations with the Pentagon. While the Government of Popular Unity found its international credit frozen, the institutes received from the Government of the United States millions of dollars and military equipment.
237.	According to reliable testimony, the aims of the CIA in overthrowing Allende were the following: to restore the economic and political domination of the United States in Chile; to liquidate the relations of friendship and cooperation with Cuba and the socialist countries; to provoke the economic and financial collapse of the country in order to create conditions conducive to a Fascist coup; to jeopardize the participation of the armed forces; to ensure the overthrow of President Allende before 13 November; and to establish a dependent Government which would adopt the imperialist economic philosophy and serve the economic objectives of the United States in that country.
238.	The abortive military coups of March and September 1972 showed the internal struggle in the armed forces between the sector that wanted the coup and those who respected the law, led by General Prats, General Pickering and General Sepulveda. But it was clearly seen that the strength of the armed forces was deteriorating when an armoured unit made an unsuccessful attack against the Moneda Palace on 27 June 1973. The Generals mentioned, leading their troops, put down that coup. As of that moment, it became obvious to the constitutionalist sector of the armed forces that its capacity to maintain internal unity and to contain the Fascist officers was being seriously challenged.
239.	What came after was a multipronged political, military and popular action by President Allende to preserve the constitutional regime and avoid an armed confrontation, although he was ready to fight. Surrounded by increasing rumours of imminent army uprisings, in August there occurred — financed, organized and directed by American imperialism — the insurrectional strike of the truck-drivers which started in 1972 as an essay, to be joined by the professionals and an increasing number of tradesmen. The desire for the coup grew and became more forceful. The reactionary parties, with the Christian Democrats in the vanguard, broke off the dialogue proposed by President Allende and the Chamber of Deputies, by a mechanical vote of the majority, urged the Fascist military group to
establish a coup with a statement to the effect that the Government of Popular Unity had shattered constitutional order.
240. The terrorist attacks on persons and public services continued. Buildings in Santiago — and I have seen this with my own eyes — were covered with this sinister slogan: "Djakarta is near." But the armed forces, those same armed forces that yesterday slaughtered the unarmed population of Lima, that later massacred the workers and today, in the name of law and order, commit crimes and tortures, did nothing then to stop the seditious escalation.
241. President Allende called the Popular Unity leaders and the leaders of the Central Unica de Trabajadores (Labour Union) and told them that, in the light of the serious military situation, he had decided, in accordance with the will of the army leaders, to retire the Generals implicated in the projected Fascist coup. Among others, President Allende spoke with General Pinochet, who was at that moment interim Chief of the Army, and prepared an anti-insurrectionist plan.
242.	More than half the high-ranking officers refused to condemn the ill-treatment of General Prats. Suddenly, among the Generals who supported the Minister of Defence was found Pinochet.
243.	General Prats presented his irrevocable resignation to the President and Pinochet, like a witch in Macbeth, advised the President to agree to the resignation to appease the high-ranking officers of the navy and the air force, then committed himself to assume leadership of the army and to retire the other conspirators. But the only retirements he signed were those of Prats, Pickering and Sepulveda — all loyal to the troops and to the Government.
244.	On 24 August the main officers of the navy met at Valparaiso and when their Commander-in-Chief, Admiral Montero, a true man of honour, arrived he was confronted with a request for his resignation. He replied that he could do so only to the President of the Republic, President Allende. While the Vice-Admiral who represents dishonour, crime and fascism is here with impunity, demonstrating his foolishness with his bloodstained hands, on that same 11 September Admiral Montero was arrested and replaced by a raging gorilla, a member of the Fascist group. Officers and other ranks opposed to the coup were detained or murdered. Generals Guillermo Pickering, German Sepulveda, Alberto Bachelet and Jose Maria Sepulveda, the leaders of the carabineros up to 11 September, were arrested also.
245.	The American Ambassador, Nathaniel P. Davis, in charge of Soviet affairs during the cold-war years and closely linked to Howard Hunt — who is involved in the filth of Watergate — travelled to Washington a week before the coup and returned on the eve of the coup. The State Department will later admit without blushing or without scruples that it knew of the planned date.
246.	These facts are clear. They may be twisted or they may be denied, but the facts still stand.
247.	At dawn on 11 September, the navy rebelled in Valparaiso. Their ships had sailed the night before, allegedly to
participate in the so-called "UNITAS" operation, but they came back, they crawled back into port like foreigners, escorted by North American ships on combat alert. President Allende, as soon as he knew of it, went to his office after providing for the protection of his home where his wife was. The Palace also heard that Pinochet was false, a disgrace and a traitor. The army and the air force had joined the Fascist coup. The moment of armed confrontation had struck.
248.	But President Allende, with a small number of ministers, collaborators and comrades and friends decided to resist. That man, who did not tire of advocating tolerance, respect for the law and peaceful settlement as well as the respect for the Constitution, grew until he achieved the stature of a hero. He replied to bullets with bullets. He held at bay the aggressors for a number of hours. He put a tank out of commission with a bazooka shot. He courageously resisted the fire of artillery, the attacks of the tanks, the bombing by planes and danger from fire. A number of times he was urged to surrender. He was offered a plane to take him to any other country with his family and those he might choose. His answer was unshaken: "The traitorous generals do not know what a man of honour is." He remained calm, determined, courageous, at his battle-station and he would say later with lapidary sobriety: "This is the way we write the first page of this story. My people and America will write the rest." He saw many of his comrades fall before his very eyes, and among them his very close friend, the news correspondent Augusto Olivares, who stood out in those epic hours. While this was taking place, his private residence, his home, was being attacked by the armed forces with the brutality common to the bloodthirsty cowards. His home was destroyed, sacked, gutted. His wife's life was saved by chance.
249.	And so the Fascists took over the ground floor of the Palace and, after a hard fight, occupied part of the upper floor. In the red room, surrounded by a handful of courageous men, the President was waiting for them with a smoking rifle. He advanced resolutely on the Fascists, and a shot tore open his stomach, but he continued to fire on the murderers, leaning against a piece of furniture, until a second shot shattered his chest and sent him to the floor. Falling, his bloody body was riddled with bullets.
250.	Those who survived this almost legendary scene regrouped, counter-attacked and threw out the Fascists
, from the upper floors. Members of his personal guard carried the corpse of Salvador Allende to his office. They sat him in the presidential seat, they placed across his chest his presidential sash, and they shrouded him in the Chilean flag.
251.	As Prime Minister Commander Fidel Castro has said:
"Seldom in history was a similar page of heroism written. Never in this continent has any president played such a dramatic role. Salvador Allende showed more dignity, more honour, more courage and more heroism than all those Fascist officers together. His gesture of - incomparable greatness sank forever in ignominy Pinochet and his accomplices. His exemplary conduct morally destroyed fascism in Chile. Very often the unarmed thought has been overcome by brute force, but now we
can say that never has brute force met such resistance carried out in the military field by a man of ideas whose weapons were always the word and the pen."
252.	For more than 24 hours, the Fascists were silent and did not make known the death of President Allende. He was buried in secret. Neither his wife nor his sister, who accompanied his pine coffin in a plane of the armed forces among stolid and insensible officers, was allowed to see his body.
253.	But his last words will continue to vibrate in the air as an unchallengeable mandate:
"Workers of my country, I have faith in Chile and its destiny. Other men may overcome this bitter and grey moment, when treason is trying to impose itself. But you must know that, much sooner than later, the great road will open through which the free man can go in his effort to build a better society. Long live Chile! Long live the people! Long live the workers! These are my last words, being sure that the sacrifice will not be in vain. I am convinced" — listen carefully — "that there will be at least a moral sanction that will punish crime, cowardice and treason."
254.	The Fascists also attacked our embassy, flouting the Vienna Convention, international law and the Charter of the United Nations. They wounded our Ambassador, who is present here, and an official of the embassy. But to their bravado and threats we always answered, "We shall defend the embassy, which is Cuban territory, until the last man falls." The complaint of Cuba on the matter is still before the Security Council. 
255.	Furthermore, the Fascists did not stop at harassing diplomats and technicians of socialist countries and diplomatic officials of capitalist countries. In a word, they gave proof of their barbarous contempt for civilization.
256.	The first act of the Fascist foreign ministry was to break off diplomatic relations with Cuba, and we are proud: it is comforting and strengthening to us; with murderers, torturers and anthropoids we want no ties of any sort.
257.	When the Cuban diplomatic personnel left the country, the Government of Sweden took over the representation of our interests. The Swedish Ambassador, Harald Edelstam, has in these dark and dangerous days behaved with a zeal and a solicitude which do honour to Swedish diplomacy and the Swedish Government.
258.	Four of the very few Cubans who were still in Chile were able to get into Argentina after they had been abandoned in the Andes without adequate food or clothing in a temperature of 20 degrees below zero. An Argentine patrol found them and took them to their barracks, giving them help and food, as was to be expected. We do not know what happened to the other two, who were arrested. Anything could have happened to them.
259.	A Cuban merchant vessel, the Playa Larga, was also treacherously shelled and bombed in international waters. The captain decided to leave Valparaiso since he lacked
safeguards for his ship and its crew. One of the crew members had been arrested and ill-treated on land by the mutinous Fascists. The Playa Larga was followed and shelled by the destroyer, the Blanco Encalada, and bombed by planes and helicopters. It was so seriously damaged that it was about to sink. Called upon a number of times to surrender and return to Valparaiso, the answer of the captain and the crew was that they preferred to scuttle the ship rather than hand themselves over to the Fascist authorities. I The Playa Larga was finally able to escape the criminal persecution and set sail for El Callao, where it arrived escorted by the Cuban merchant vessel Marble Island, which, for the same reasons, did not continue its trip to Chile. This gross violation of freedom of navigation and international law is already also before the Security Council. 
260.	The unscrupulous support of North American imperialism to the Fascist junta is brought out even more by its cynical complicity in the harassment and provocations against Cuban merchant vessels beyond Chilean frontiers. When preparing to cross the Panama Canal on its way to Havana, the merchant vessel Marble Island, flying under the Somali flag but under charter to the Mambisa Steamship Company, presented a request to pass through the Canal. The captain and crew were Cubans and they were told that the official in charge of the Canal had been told to arrest the ship because of an action in rem by a Chilean sugar company which demanded a payment of $4,235,298. This conspiracy on the part of the North American authorities of the Canal and the Chilean enterprise are political reprisals that violate the rights of free navigation through that international waterway. The captain and the crew of the Marble Island rejected the order of arrest, refused to land, raised anchor and left for the Pacific Ocean.
261.	A few days ago the Cuban merchant vessel Imias coming from Japan to our country was also arrested in the Canal, in the Gatun Lake area, and is virtually isolated by the North American authorities in connivance with the Fascist junta of Chile.
262.	The arresting of a ship owned by the Cuban State is an illegal act which has grave implications, even for third parties. Violations of the norms of international law which recognize and safeguard the sovereign immunity of ships belonging to States constitute a serious threat to those using the Panama Canal, subject as they are to the same decisions by those who, according to the international regime agreed to, are required to guarantee freedom of navigation, security and neutrality of their waters. The captain and crew of the Imias are ready, in keeping with the heroic traditions of our merchant marine, to resist any attempt to confiscate the ship by force.
263.	The statement by the Panamanian Foreign Office on this situation fraught with serious risks for international peace and security describes the matter very clearly and very precisely.
264.	We denounce before the General Assembly this new act of piracy on the part of North American imperialism and we warn the Assembly that, if the Imias is not freed by
those who have seized it, the Revolutionary Government of Cuba will take the necessary measures and steps to do so, both within and outside the United Nations. 
265.	The insatiable and bloodthirsty repression unleashed by the Fascist junta can only be compared to that of the Nazis in the occupied countries: summary executions, organized massacres, destruction of settlements, bombing of universities, horrifying tortures, concentration camps, the handing over of Latin American exiles to hangmen, night raids, burning of books, outlawing of political parties, banning of trade unions, the closing down of Parliament, aggression against embassies, attacks on merchant vessels, persecution of foreigners, violations of international law, and a state of siege. In one word: the resurrection of the dark and dreary spirit of the Middle Ages in the middle of the twentieth century.
266.	This interminable escalation of terror sets the conscience of mankind on edge. From all parts of the world, without distinction for political, social or religious ideologies, voices have been raised in horror at this orgy of blood and calling for an end to repression. "Slaughterhouse in Santiago" is the title of an article in Newsweek magazine. But these hardened murderers continue their ghastly tasks, blind and deaf to all human appeals. That was and is fascism.
267.	World public opinion must be galvanized to call for respect for the life of the political leaders and the men and women of the country held in improvised gaols or confined in inhospitable islands, their heads against the very edge of the bayonets or their chins resting on a gun barrel. Luis Corvaian, General Secretary of the Communist Party of Chile, is gaoled and subject to court-martial, accused of alleged crimes of treason against the country, a shameless invention of those who have dishonoured their country, those who have opened their country to all sorts of attacks because of their real treason, crimes and thefts. They have not as yet shot him but they can do so at any moment. Have there not been more than 10,000 shot and massacred there,
* including the aged, women and children? According to the Washington Post, the CIA — which participates in this blood-bath — has assessed at 3,000 the number of those killed in the first days following the coup.
268.	The Chilean people will now have to embark on the long and arduous armed struggle against colonial fascism, but they will find echo and support in the officers, non-commissioned officers and soldiers who remain loyal to the Chilean people and to their constitutional promises "and pledges. By their own experience the peoples of Brazil, Uruguay, Paraguay and Bolivia know what the cost is, as did the countries that were earlier overrun by the Nazis. The Fascists will receive credits, weapons, and advisers from imperialism and its Latin American satellites. I should correct that statement and change the tense and say that they are already receiving them. Considerable North American credit for the purchase of wheat, and the arrival in Santiago of numberless specialists in counter-insurgency, are nothing but the prelude. The CIA with all its resources is, and will be, the centre of repression. But we are convinced that the Chilean people will wage that war until the last consequences are faced. And, at the end, their revolutionary act will bury fascism in its own filth.
269.	In this new epic struggle, the Chilean people will not be fighting alone. They will have the solidarity and support of Cuba and the socialist countries, of the non-aligned nations — in accordance with the resolution adopted at the Algiers Conference — and the support of all the revolutionary people and progressive Governments in the world. That solidarity and that support will not fail them.
270.	But, over and above all, the Chilean people can count in that decisive battle, as the Prime Minister of Cuba said, on "the banner, and the immortal person of President Allende. President Allende has given his people the highest example of heroism that can be offered. President Allende has embodied the best of patriotism, of valour, of honour and the combative spirit of the Chilean people".
271.	The Cuban delegation renews its deep faith in the destinies of Chile and for the records of this Assembly we reiterate the last words of the revolutionary panegyric uttered by Comrade Fidel Castro:
"Eternal glory for Salvador Allende, together with Che, together with Marti, Bolivar, Sucre, San Martin, O'Higgins, Morelos, Hidalgo, Juarez and all the great men who gave their lives for the freedom of our continent. The Chilean people will squash fascism."
Country or death! We shall win!